EXHIBIT 10.11

 

SECURITY AGREEMENT

 

                THIS AGREEMENT is entered into as of this 9th day of August,
2001, by and between THERMOFLOW CORPORATION, a Nevada corporation
(“THERMOFLOW”), 4000 Arcata Way, North Las Vegas, Nevada 89030, and BART C.
WARNER REVOCABLE TRUST (“BCW”), whose address is 2240 South 5370 West, West
Valley City, Utah  84120.

 

RECITALS:

 

                WHEREAS, the parties hereto have entered into that certain
Promissory Note (the “Note”), to which this Agreement is attached as Exhibit “B”
pursuant to which THERMOFLOW is jointly and severally obligated to pay to BCW
principal of $1,200,000.00 and interest thereon (the “Note”); and

 

                WHEREAS, as security for the Note, THERMOFLOW has agreed to
grant BCW a security interest in all of its assets;

 

                NOW THEREFORE, in consideration of their mutual promises and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

                1.             Grant of Security Interest.

 

                                To secure payment to BCW by THERMOFLOW of all or
a portion of the Note, THERMOFLOW hereby assigns and grants to BCW a security
interest in the “Collateral” defined in Section 2 below.  Upon payment of the
Note in full, BCW agrees that the security interest shall be released and
covenants that he will execute such documents as may be reasonably necessary to
release the security interest after the repayment of the Note.

 

 

--------------------------------------------------------------------------------


 

                2.             The Collateral; Filing of Financing Statement.

 

                                The Collateral shall include the assets
described in the Financing Statement on Form UCC-1 (the “Financing Statement”),
a copy of which is attached to this Agreement as Exhibit “1” and incorporated
herein by this reference, and any and all proceeds of the Collateral.  For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when any part of the Collateral is sold or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to the Collateral.  THERMOFLOW hereby consents to the
filing of the Financing Statement in the State of Nevada without the signature
of THERMOFLOW.

 

                3.             Covenants of THERMOFLOW.

 

                                THERMOFLOW hereby agrees, until the Note has
been fully paid:

 

                                                (a)           To execute and
deliver from time to time any endorsements, assignments and other writings
reasonably deemed necessary or appropriate by BCW to perfect, maintain and
protect his security interest in the Collateral, including the the Financing
Statement; and

 

                                                (b)           Not to sell,
encumber or otherwise dispose of or transfer any Collateral, except in the
ordinary course of business, or to BCW and in accordance with the terms of the
Agreement.

 

                4.             Rights Upon Default.

 

                                If THERMOFLOW shall default in the performance
of any of its duties under the Note or this Agreement, BCW may exercise any and
all rights with respect to the Collateral which it may have as a secured
creditor under applicable provisions of the Nevada Uniform Commercial Code or
any other applicable law.  BCW’s rights hereunder shall not be exclusive, and
BCW reserves the right to seek repayment of the Note against THERMOFLOW without
regard to the terms of this Agreement.  THERMOFLOW agrees that BCW shall have
full recourse against him in the event of a default on the Note and that BCW’s
rights under this Agreement are in addition to any other rights he may have to
seek repayment from THERMOFLOW.

 

2

--------------------------------------------------------------------------------


 

                5.             Rights to Accept Thermoflow Shares as Payment of
the Note.

 

                                Simultaneous with the execution of this
Agreement, BCW has entered into a Pledge Agreement with LIQUITEK ENTERPRISES,
INC. (“LEI”), pursuant to which LEI has delivered all of the outstanding shares
of common stock of THERMOFLOW (the “Thermoflow Shares”) to Bruce H. Haglund,
Esq. (the “Pledge Holder”), counsel to LEI and THERMOFLOW, as additional
security for the Note.  If THERMOFLOW and/or LEI are delinquent in paying the
Note, BCW shall have the right at any time prior to the maturity of the Note to
notify LEI and the Pledge Holder that it is taking possession of the Thermoflow
Shares in satisfaction of all or a portion of the Note.  Upon such notice, BCW
shall send the Note to the Pledge Holder, and have a new certificate in
replacement of the Collateral issued to BCW.

 

                6.             Entire Agreement.

 

                                This Agreement, together with the Note, contains
the entire agreement between the parties, and supersedes all prior agreements,
representations and understandings of the parties, relating to the subject
matter of this Agreement.

 

                7.             Amendments.

 

                                No supplement or amendment of this Agreement
will be binding unless executed in writing by both the parties.

 

                8.             Waivers.

 

                                Any term or provision of this Agreement may be
waived at any time by the party entitled to its benefit by a written instrument
executed by the party or by a duly authorized officer of the party.  No waiver
of any of the provision of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.

 

                9.             Successor and Assigns.

 

                                This Agreement will be binding on, and will
inure to the benefit of, the parties and their respective heirs, legal
representatives, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

10.          Attorneys’ Fees.

 

                                If any legal action or other proceeding is
brought in connection with any of the provisions of this Agreement, the
successful or prevailing party will be entitled to recover reasonable attorneys’
fees and other costs incurred in that action or proceeding, in addition to any
other relief to which that party may be entitled.

 

                11.          Governing Law.

 

                                All questions with respect to the construction
of this Agreement, and the rights and liabilities of the parties under this
Agreement, will be governed by the laws of the State of Utah.

 

                12.          Counterparts.

 

                                This Agreement may be executed in one or more
counterparts, each of which will be deemed a valid, original agreement, but all
of which together will constitute one and the same instrument.

 

                13.          Severability.

 

                                If any provision of this Agreement is held to be
unenforceable or invalid by any court of competent jurisdiction, the validity
and enforceability of the remaining provisions shall not be affected thereby.

 

                14.          Notices.

 

                                Any notice or the delivery of any item to be
delivered by a party hereto shall be delivered personally, by U.S. mail, return
receipt requested, or by Federal Express, next-day delivery.  Any personal
delivery made shall be deemed to have been made upon the execution of a receipt
for the item to be delivered by the party to whom delivery is made.  Delivery by
U.S. mail or Federal Express shall be deemed to have been made when delivered by
Federal Express to the party to whom addressed.  All such deliveries shall be
made to the addresses set forth below, or such other addresses as the parties
may have instructed the others in accordance with the provisions of this Section
14 hereof.

 

4

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Agreement at
Draper, Utah as of August 9, 2001.

 

 

THERMOFLOW:

 

THERMOFLOW CORPORATION

 

 

By:

 

 

 

 

 

 

Lester W.B. Moore,

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

BCW:

 

 

 

 

 

 

 

 

 

 

BART C. WARNER REVOCABLE TRUST

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

, Trustee

 

 

 

 

 

 

5

--------------------------------------------------------------------------------